DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sernecki et al. (EP 3033982A1) in view of Morin et al. (2016/0183752) and Lee et al. (9,282,858; filed 12 November 2013).
Regarding claim 1, Sernecki discloses an electric cleaning apparatus, comprising: an autonomous cleaning unit (4) which moves autonomously over a surface to be cleaned in a room and collects dust; and a station unit (1/3) to be placed in a room, the station unit is provided with a second body case having a second inlet (7) for sucking dust, the second inlet being provided at a bottom end of the second body case, a second dust collecting container (2) 
Regarding claim 4, the station unit of Sernecki includes a transit air passage (between valve 14 and connector 17) which connects the first dust collecting container and the second dust collecting container when the autonomous cleaning unit homes to the station unit.
Regarding claim 5, the station unit of Sernecki includes a dust transport duct (as discussed supra for claim 4) which is capable of being coupled with the autonomous cleaning unit and is fluidically connected to the first dust collecting container, the second dust collecting container (2) which accumulates dust transported for disposal from the first dust collecting container through the dust transport duct, and the second electric blower (11) which makes negative pressure act on the dust transport duct via the second dust collecting container, but Sernecki fails to disclose specific structure for the second dust collecting container.  Morin further discloses that the second dust collecting container (110) in the station unit is provided with a multistage centrifugal separating unit including a first centrifugal separating portion (860/862) which centrifugally separates dust flowing from the dust transport duct from air, and a second centrifugal separating portion (852/854) which separates dust passing the first centrifugal separating portion from air, wherein the multistage separating units are known to anyone of ordinary skill in the art to be more efficient at separating debris from airflow and better at maintaining higher flow rates due to the centrifugal motion of the air and separation of debris from the primary airflow.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the second dust container of Sernecki with similar first and second centrifugal separating portions, as taught by Morin and being known in the art to provide better efficiency and greater air flow than a standard collection container taught by Sernecki. 
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (DE 10 2010 016263 A1) in view of Morin et al. (2016/0183752) and Hughes (7,578,024).
Regarding claim 1, Meyer discloses an electric cleaning apparatus, comprising: an autonomous cleaning unit (1) which moves autonomously over a surface to be cleaned in a room and collects dust; and a station unit (3) with trash receptacle (19) operable to receive debris collected from the station unit or manually via lid (28), and a charging electrode (5; although shown as alternative embodiments, disclosure recites the base station to be capable of emptying and charging the autonomous cleaner), the station unit configured to be placed in a room, the station unit is provided with a second body case having a second inlet (9) for sucking dust, a second dust collecting container (12) which accumulates dust sucked from the second inlet, and a second electric blower (6) which makes negative pressure act on the second dust collecting container, wherein the second inlet enabling sucking dust collected (by cleaner 1) from the surface to be cleaned by operation of the second electric blower, and the autonomous cleaning unit having corresponding electrodes to receive a charge (24) and is positioned neither above nor below the second inlet when the autonomous cleaning unit is placed at a home position on the station unit.  However, Meyer fails to disclose any specific structure for the autonomous cleaner, or the second inlet being exposed to an outside facing in a lateral direction adjacent the surface on which the station unit is positioned with a lateral width extending along the surface.  Morin discloses all of the structure set forth in the claims for the autonomous cleaning unit (10) which moves autonomously over a surface to be cleaned and collects dust, including a first body case having a first inlet (40) at a bottom surface of the first body case, a battery (24) for accumulating electric power supplied from a station charging 
Regarding claim 4, the station unit of Meyer includes a transit air passage (7) which connects the first dust collecting container and the second dust collecting container when the autonomous cleaning unit homes to the station unit.
Regarding claim 5, the station unit of Meyer includes the dust transport duct (as discussed supra for claim 4) which is capable of being coupled with the autonomous cleaning unit and is fluidically connected to the first dust collecting container, the second dust collecting container (12) which accumulates dust transported for disposal from the first dust collecting container through the dust transport duct, and the second electric blower (6) which makes negative pressure act on the dust transport duct via the second dust collecting container, but Meyer fails to disclose specific structure for the second dust collecting container.  Morin further discloses that the second dust collecting container (110) in the station unit is provided with a multistage centrifugal separating unit including a first centrifugal separating portion (860/862) which centrifugally separates dust flowing from the dust transport duct from air, and a second centrifugal separating portion (852/854) which separates dust passing the first centrifugal separating portion from air, wherein the multistage separating units are known to anyone of ordinary skill in the art to be more efficient at separating debris from airflow and better at maintaining higher flow rates due to the centrifugal motion of the air and separation of debris from the primary airflow.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the second dust container of Meyer with similar first and second centrifugal separating portions, as taught by Morin and being .

Response to Arguments
Applicant’s arguments, see Remarks, filed 23 December 2021, with respect to the rejection of claims 1, 4 and 5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sernecki or Meyer, in view of Morin and Lee or Hughes, respectively.
   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Sernecki et al. (EP 3033982A1) and Meyer (DE 10 2010 016 263A1) disclose cleaners and stations having similar structure as the applicant’s claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        23 February 2022